People v Richmond (2016 NY Slip Op 06875)





People v Richmond


2016 NY Slip Op 06875


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Mazzarelli, J.P., Acosta, Richter, Kapnick, Gesmer, JJ.


1978 30240/14

[*1]The People of the State of New York, Respondent,
vDavid Richmond, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Schindler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Order, Supreme Court, New York County (Neil Ross, J.), entered March 4, 2015, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law article 6-C), unanimously modified, on the facts and in the exercise of discretion, to the extent of reducing the adjudication from level two to level one, and otherwise affirmed, without costs.
The mitigating factors cited by defendant were not adequately taken into account by the guidelines. After considering defendant's arguments, and in the exercise of our discretion, we find that a downward departure to level one is warranted under all the circumstances.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK